Citation Nr: 1033245	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease of the thoracolumbar spine.  

2.  Entitlement to an initial compensable rating for left hip 
strain.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
April 2010, the Veteran participated in a travel Board hearing 
before the undersigned.  A transcript is of record and has been 
reviewed.  

Pursuant to the decision in Rice v. Shinseki, 11 Vet. App. 447, 
453 (2009), a request for a TDIU, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if a disability 
upon which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Here, during the April 2010 Board hearing, the 
Veteran testified that he retired early due to pain from his 
service-connected disabilities.  The Board finds that a request 
for a TDIU may have been reasonably raised by the record and is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that a remand is warranted for additional 
development and adjudication.  

First, during the April 2010 Board hearing, the Veteran testified 
that he was due for his yearly physical at the White City VA 
medical center (VAMC) the following month.  These records have 
not been associated with the claims file, and such records may be 
probative to the Veteran's claim.  Upon remand, the RO should 
obtain any available treatment records from the VAMC in White 
City, Oregon.  

Also during the April 2010 Board hearing, the Veteran testified 
that his service connected back and left hip disabilities have 
deteriorated since his last VA examination.  With regard to his 
back, the Veteran stated that he has increased back pain that 
radiates down his legs, with numbness and tingling above the 
knee.  He testified that his left hip range of motion has 
decreased since the last VA examination.  

The Board notes that the last VA examination for the Veteran's 
back disability occurred in August 2007, and the last VA 
examination of the left hip occurred in February 2008.  The duty 
to assist includes providing the Veteran a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  Because of the length of time since the last 
examinations and the Veteran's statements that his symptoms have 
worsened, the Board finds that a remand is necessary to obtain a 
contemporaneous VA examination.  The examiner should determine 
the current severity of the Veteran's service-connected 
degenerative disc disease of the thoracolumbar spine, to include 
any neurological abnormalities, and left hip strain.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from 
the VAMC in White City, Oregon.  All efforts 
to obtain the records should be documented 
and associated with the claims file.  

2.  After obtaining any VAMC records, the 
Veteran should be afforded an appropriate 
medical examination to ascertain the current 
severity of his service connected 
degenerative disc disease of the 
thoracolumbar spine.  All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. 

The examiner should also determine the 
presence, nature and severity of any 
associated objective neurological symptoms, 
including radicular pain in the lower 
extremities.  

Please send the claims file to the examiner 
for review in conjunction with the 
examination.  

3.  After obtaining any VAMC records, the 
Veteran should be afforded an appropriate 
medical examination to ascertain the current 
severity of his service connected left hip 
strain.  All indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished. 

Please send the claims file to the examiner 
for review in conjunction with the 
examination.  

4.  Thereafter, the Veteran's claims of 
entitlement to an initial rating higher than 
10 percent for degenerative disc disease of 
the thoracolumbar spine, entitlement to an 
initial compensable rating for left hip 
strain, and entitlement to a TDIU should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


